DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-2, 4-18 & 27-28 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Claim Objections
Claim 6 is objected to because of the following informalities:  “an existing ventilation system” should read “the main ventilation system” to align with the newly added limitations of claim 1.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A) a main ventilation system in claim 1. “system” being the generic placeholder with the associated function of providing ventilation. When turning to the applicant’s specifications, a main ventilation system was recited to include a ventilation duct, air intakes, louvers, on/off switches (Paragraph 0028). Therefore, a ventilation system has been interpreted to be a duct having air intakes, louvers, on/off switches or its equivalence.
B) a dedicated rooftop make-up air unit in claim 7. “unit” being the generic placeholder with the associated function of providing make-up air. When turning to the applicant’s specifications, a dedicated rooftop make-up air unit was recited to include a squirrel cage fan, a heating coil (Paragraph 0029). Therefore, make-up air unit has been interpreted to be a squirrel cage fan and heating coil.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-16 & 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 3,301,162 to Zumbiel in view of further in view of US Patent Number 3,229,609 to Larson.

A) As per Claims 1 & 27-28, Zumbiel teaches an air curtain apparatus (Zumbiel: Figure 2) comprising: 
a generally horizontal duct having at least one inlet and defining at least one outlet in a wall thereof (Zumbiel: Figure 2, Item 18 has inlet at left side from Item 17 and outlet 19), the generally horizontal duct forming a passage for air, the generally horizontal duct oriented in a generally horizontal orientation for air to circulate horizontally in the passage, wherein the generally horizontal duct is part of a main ventilation system (Zumbiel: Figure 2, Item 33); 
an adapter projecting downwardly from the outlet in the generally horizontal duct (Zumbiel, tapered bottom and grill of Item 16 & 30 in Figure 3),
at least one grill positioned at the outlet, the at least one grill directing an air flow into a downwardly directed air curtain (Zumbiel: Figure 3, Items 50).
Zumbiel does not teach a plurality of axial fans mounted side-by-side across the at least one outlet defined in the wall of the duct, the axial fans having rotational axes generally parallel to one another and side-by-side to blow air from an interior of the duct to an exterior of the duct in a direction along a direction of the rotational axes; 
at least one motor coupled to the axial fans to actuate the axial fans
the at least one grill positioned adjacent to the axial fan units in a downstream flow path of the axial fan units,
wherein the plurality of axial fans act as a booster for air of the main ventilation system.
However, Larson teaches a plurality of axial fans (Larson: Figure 1 & 2, Items 41 attached to 37 blow air parallel downward to exterior of duct) mounted side-by-side across the at least one outlet defined in the wall of the plenum [duct in combination with Zumbiel], the axial fans having rotational axes generally parallel to one another and side-by-side to blow air from an interior of the duct to an exterior of the duct [in combination with Zumbiel] in a direction along a direction of the rotational axes; 
at least one motor (Larson: Figures 1-2, Items 41 each have motor 37 attached) coupled to the axial fans to actuate the axial fans; and 
the at least one grill positioned adjacent to the axial fan units in a downstream flow path of the axial fan units, the at least one grill directing an air flow of the axial fan units into a downwardly directed air curtain (Larson: Figure 3),
thereby, in combination with Zumbiel, the plurality of axial fans act as a booster for air of the main ventilation system (fans of Larson would boost air from Item 33 in Zumbiel).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel by adding axial fans to the outlet, as taught by Larson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel with these aforementioned teachings of Larson with the motivation of providing a more even air curtain across the entire door frame such that heat transfer is minimized for the entire width of the air curtain.
Zumbiel does not teach the generally horizontal duct being located exteriorly of the building wall, with the outlet being located above the door opening.
However, Larson teaches the duct being located exteriorly of the building wall, with the outlet being located above the door opening.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel by having the duct outside the wall above the door, as taught by Larson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel with these aforementioned teachings of Larson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the outlet location of Larson for the outlet location in Zumbiel. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Zumbiel in view of Larson teaches that the at least one inlet is open to a space in greater proximity to a ceiling than to a floor (Zumbiel: Figure 3, opening at left of Item 18 is closer to ceiling than floor).

C) As per Claim 6, Zumbiel in view of Larson teaches that the at least one inlet is connected to the main ventilation system (Zumbiel: Figure 2, Item 33).

D) As per Claim 7, Zumbiel in view of Larson teaches that the at least one inlet is connected to a dedicated rooftop make-up air unit (Zumbiel: Figure 2, Item 33).

E) As per Claim 8, Zumbiel in view of Larson teaches that the rooftop make-up air unit has a heating coil (Zumbiel: Figure 2, Item 15).

F) As per Claim 9, Zumbiel in view of Larson teaches that that the rooftop make-up air unit has at least one fan (Zumbiel: Figure 2, Item 16).

G) As per Claim 10, Zumbiel in view of Larson teaches that the fan of the rooftop make- up air unit is a squirrel cage fan (Zumbiel: Figure 2, Item 16).

H) As per Claim 11, Zumbiel teaches all the limitations except that the at least one grill is at least one double louver grill.
However, Larson teaches the at least one grill is at least one double louver grill (Larson: Figure 3, Item 52 has louvers running both ways to create rectangle shape).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel by having a double louver system, as taught by Larson, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel with these aforementioned teachings of Larson since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the double louver system of Larson for the single louver system of Zumbiel. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

I) As per Claim 12, Zumbiel in view of Larson teaches that a plurality of vents defined by the double louver grill each have a rectangular shape having a length (Larson: Figure 3, Item 52 has louvers running both ways to create rectangle shape).
Zumbiel in view of Larson does not teach that the length is ranging between 0.375" and 1.125".
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the length between .375”-1.125”, since it has been held that where the general conditions of a claim are disclosed in the prior art (a small length), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of not allowing small objects to intrude into the duct and further obscure more view angles from below.
In addition, it is observed that the length is a result effective variable because the longer it is the easier it is to see inside and the larger the objects that could fit, unwanted, into the duct but the less the air resistance of the grille is.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the length between .375”-1.125”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

J) As per Claim 13, Zumbiel in view of Larson teaches all the limitations except explicitly that the plurality of vents defined by the double louver grill each have a width ranging between 0.375" and 1.125".
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the width between .375”-1.125”, since it has been held that where the general conditions of a claim are disclosed in the prior art (a small width), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of not allowing small objects to intrude into the duct and further obscure more view angles from below.
In addition, it is observed that the width is a result effective variable because the longer it is the easier it is to see inside and the larger the objects that could fit, unwanted, into the duct but the less the air resistance of the grille is.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the width between .375”-1.125”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

K) As per Claim 14, Zumbiel in view of Larson teaches all the limitations except explicitly that the plurality of vents defined by the double louver grill each have a depth of at least 0.25".
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make the depth at least 0.25”, since it has been held that where the general conditions of a claim are disclosed in the prior art (a depth), discovering the optimum or workable ranges involves (MPEP 2144.05 II. A) only routine skill in the art with the motivation of further obscuring more view angles from below and allowing for more depth to straighten the airflow toward vertical.
In addition, it is observed that the depth is a result effective variable because the longer it is the harder it is to see inside and the more airflow straightening occurs but the greater the air resistance of the grille is.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the depth at least 0.25”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

L) As per Claim 15, Zumbiel in view of Larson teaches that one of the at least one grill for each of said axial fans (Larson: Figure 1, each screen 21 goes to an axial fan of two axial fans).

M) As per Claim 16, Zumbiel in view of Larson teaches that each of the plurality of axial fans is connected independently to one of said at least one motor (Larson: Figures 1-2, Items 41 each have motor 37 attached).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumbiel in view of Larson as applied to claim 1 above, and further in view of US Patent Number 2,150,252 to Shure.

A) As per Claim 4, Zumbiel in view of Larson teaches automated louvers (Zubmiel: Figure 3, Item 38).
Zumbiel in view of Larson does not teach that the automated louvers are at said at least one inlet to selectively open and close access to the at least one inlet.
However, Shure teaches louvers are at said at least one inlet to selectively open and close access to the at least one inlet (Shure: Figure 1, Item 27).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel in view of Larson by adding a second inlet with louvers to open and close, as taught by Shure, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel in view of Larson with these aforementioned teachings of Shure with the motivation of allowing indoor air to the air curtain in addition to the HVAC conditioned air such that airflow need not come exclusively through the HVAC system thereby saving energy.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumbiel in view of Larson and Shure as applied to claim 4 above, and further in view of US Patent Number 2,763,195 to Caldwell.

A) As per Claim 5, Zumbiel in view of Larson and Shure teaches all the limitations except at least one thermostat operatively connected to the automated louvers to control their operation.
However, Caldwell teaches at least one thermostat operatively connected to the automated louvers to control their operation (Caldwell: Figure 1, Item 90 to return intake louvers 94).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel in view of Larson and Shure by adding thermostatic controls to the inlet louvers, as taught by Caldwell, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel in view of Larson and Shure with these aforementioned teachings of Caldwell with the motivation of providing the proper airflow requiring the least amount of temperature conditioning for the desired comfort level.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumbiel in view of Larson as applied to claim 1 above, and further in view of US Patent Number 8,702,481 B1 to Wilbourn.

A) As per Claim 17, Zumbiel in view of Larson teaches all the limitations except a door sensor determining an opening of at least one door associated with the air curtain apparatus, the door sensor operatively connected to the axial fan units to control their operation as a function of the opening of the at least one door.
However, Wilbourn teaches a door sensor determining an opening of at least one door associated with the air curtain apparatus, the door sensor operatively connected to the fan unit to control their operation as a function of the opening of the at least one door (Wilbourn: Col. 3, lines 10-19).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel in view of Larson by adding a door and door sensor, as taught by Wilbourn, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel in view of Larson with these aforementioned teachings of Wilbourn with the motivation of preventing heat exchange more effectively when the door is closed while ensuring minimal heat exchange when door is open and no users are present.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zumbiel in view of Larson as applied to claim 1 above, and further in view of US Patent Number 5,984,649 to Kato.

A) As per Claim 18, Zumbiel in view of Larson teaches a heating coil (Zumbiel: Figure 2, Item 15).
Zumbiel in view of Larson does not teach that the heating coil is in the duct.
However, Kato teaches at least one heating coil in the duct (Kato: Figure 6-8, Items 27).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Zumbiel in view of Larson by providing the heating coil within the duct, as taught by Kato, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Zumbiel in view of Larson with these aforementioned teachings of Kato since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the heating element within the duct of Kato for the heating element outside by connected to the duct of Zumbiel in view of Larson. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1 & 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
A) The Examiner notes that the Applicant asserts the Office states that Larson fails to teach axial fans in a duct and that Zumbiel is used to add a duct to its axial fans. This is not what the rejection states. The axial fans in Larson (which are in a short vertical duct), are being added to Zumbiel at the air curtain outlet.
B) The Applicant asserts that Zumbiel does not teach that the apparatus is part of a main ventilation system. The Examiner respectfully disagrees. The term “main ventilation system” is broad enough to include the full HVAC air handler and system in Zumbiel that feeds the air curtain. Therefore, the rejection is proper.
C) The Applicant asserts that the prior art does not teach an adapter. The Examiner respectfully disagrees. An adapter can be construed to be the tapered section at the bottom of the horizontal duct that funnels the air to the grill. Therefore, all limitations are met and the rejection is proper.
D) The Applicant asserts that Zumbiel does not teach an air curtain outside the wall. The Examiner agrees. However, Larson teaches the air curtain system outside the wall, which in combination, would move the air curtain in Zumbiel outside the wall. The Examiner notes that this does not teach against Zumbiel, who is concerned with air curtain size, not air curtain placement as the primary motivation behind the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Publication Number 2014/0360697 A1 to Brandreth, drawn to a booster fan 33 from main ventilation system 25 providing an air curtain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762